Exhibit 10.2

ALNYLAM PHARMACEUTICALS, INC.

Performance Stock Unit Award Agreement
Granted Under 2018 Stock Incentive Plan

Name of Grantee:[_]

No. of Performance Stock Units[_]

Grant Date:[_]

Pursuant to the Alnylam Pharmaceuticals, Inc. 2018 Stock Incentive Plan, as
amended through the date hereof (the “Plan”), Alnylam Pharmaceuticals, Inc. (the
“Company”) hereby grants an award of the number of Performance Stock Units
listed above (an “Award”) to the Grantee named above. Each Performance Stock
Unit shall relate to one share of Common Stock, par value $0.01 per share (the
“Stock”) of the Company. Unless earlier terminated, this Award shall have a term
of ten (10) years from the Grant Date. For purposes of this Agreement, if the
Grantee is not employed by the Company, “Employer” means the Subsidiary of the
Company that employs the Grantee.

1.

Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Performance Stock Units have vested as provided in Paragraph 2 of this Agreement
and (ii) shares of Stock have been issued to the Grantee in accordance with the
terms of the Plan and this Agreement.

2.

Vesting of Performance Stock Units. The restrictions and conditions of
Paragraph 1 of this Agreement shall lapse on the Vesting Date or Dates specified
in the following schedule so long as the Grantee remains an employee or officer
of, or consultant or advisor to, the Company or a Subsidiary (an “Eligible
Participant”) on such Dates. If a series of Vesting Dates is specified, then the
restrictions and conditions in Paragraph 1 shall lapse only with respect to the
number of Performance Stock Units specified as vested on such date.

 

a.

One-third of the shares shall vest upon the later of the one-year anniversary of
the Grant Date and the filing by the Company or a collaborator of an
investigational new drug (IND) application or clinical trial authorization (CTA)
application for a Central Nervous System or Ocular product candidate
discovered/developed by the Company;

 

b.

One-third of the shares shall vest upon the later of the one-year anniversary of
the Grant Date and completion of an electronic submission by the Company or a
collaborator of a new drug application (NDA) or marketing authorization
application (MAA) with the United States Food and Drug Administration (FDA) or
the European Medicines Agency (EMA) for regulatory approval of a fourth product
candidate discovered/developed by the Company;

Ex-US FINAL Updated July 2019

--------------------------------------------------------------------------------

 

 

c.

One-third of the shares to vest upon the later of the one-year anniversary of
the Grant Date and the public reporting in the earlier of a press release or
Securities and Exchange Commission (SEC) filing of the achievement of the first
$500 million in cumulative net product revenues determined in accordance with
GAAP based solely upon sales by the Company of products discovered/developed by
the Company;

in each case, as determined by the Compensation Committee of the Board of
Directors in its sole discretion (the date of each such determination, the
“Vesting Date”).

Notwithstanding the foregoing, this award will become fully vested in the event
the Grantee dies while he or she is an Eligible Participant prior to the final
Vesting Date.

The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 2.

3.

Termination of Relationship with the Company. If the Grantee ceases to be an
Eligible Participant for any reason other than death prior to the Vesting
Date(s) set forth in Paragraph 2 above, any Performance Stock Units that have
not vested as of such date shall automatically and without notice terminate and
be forfeited, and neither the Grantee nor any of his or her successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in such unvested Performance Stock Units.

4.

Issuance of Shares of Stock. As soon as practicable following each Vesting Date
(but in no event later than two and one-half months after the end of the year in
which the Vesting Date occurs), the Company shall issue to the Grantee the
number of shares of Stock equal to the aggregate number of Performance Stock
Units that have vested pursuant to Paragraph 2 of this Agreement on such date
and the Grantee shall thereafter have all the rights of a stockholder of the
Company with respect to such shares. Notwithstanding the foregoing, if the
Grantee is resident or employed outside of the United States, the Company may,
in its sole discretion, settle the Performance Stock Units in the form of a cash
payment to the extent settlement in shares of Stock: (i) is prohibited under
local law; (ii) would require the Grantee, the Company or its Subsidiaries to
obtain the approval of any governmental and/or regulatory body in the Grantee’s
country of residence (or country of employment, if different); (iii) would
result in adverse tax consequences for the Grantee, the Company or the Employer;
or (iv) is administratively burdensome. Alternatively, the Company may, in its
sole discretion settle the Performance Stock Units in the form of shares of
Stock, but require the Grantee to sell such shares immediately or within a
specified period following the Grantee’s termination of employment (in which
case, this Agreement shall give the Company the authority to issue sales
instructions on the Grantee’s behalf).

5.

Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

- 2 -

 

--------------------------------------------------------------------------------

 

6.

Responsibility for Taxes.  The Grantee acknowledges that, regardless of any
action taken by the Company or the Employer with respect to any or all income
tax (including U.S. federal, state and local taxes and/or non-U.S. taxes),
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to the Grantee’s participation in the Plan and legally
applicable to the Grantee (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items is and remains the Grantee’s personal responsibility and may
exceed the amount, if any, actually withheld by the Company or the Employer. The
Grantee further acknowledges that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Award, including, but not limited to, the
grant of this Award, the vesting of this Award, the issuance or sale of shares
of Stock, or the receipt of any dividends; and (b) do not commit to and are
under no obligation to structure the terms of this Award or any aspect of the
Plan to reduce or eliminate the Grantee’s liability for Tax-Related Items or
achieve any particular tax result. Further, if the Grantee is subject to
Tax-Related Items in more than one jurisdiction, the Grantee acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee agrees to make arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, the Grantee
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy their withholding obligations with regard to any
Tax-Related Items by one or a combination of the following: (a) withholding from
the Grantee’s wages or other cash compensation payable to the Grantee by the
Company and/or the Employer, (b) withholding from proceeds of the sale of shares
of Stock issued under the Plan, either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Grantee’s behalf pursuant to this
authorization without further consent) to cover the Tax-Related Items required
to be withheld, and (c) withholding in shares of Stock to be issued upon vesting
under the Plan; provided, if the Grantee is a Section 16 officer of the Company
under the U.S. Securities and Exchange Act of 1934, as amended (the “Exchange
Act”), the withholding obligations for any Tax-Related Items shall be satisfied
by withholding in shares of Stock to be issued upon vesting under the Plan.

The Company may withhold or account for Tax-Related Items by considering the
minimum applicable rate. If the obligation for Tax-Related Items is satisfied by
withholding in shares of Stock, for tax purposes, the Grantee will be deemed to
have been issued the gross number of shares of Stock, notwithstanding that a
number of the shares of Stock are held back solely for the purpose of paying the
Tax-Related Items.

Finally, the Grantee agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Grantee’s acceptance of this Award that cannot
be satisfied by the means previously described. The Company may refuse to issue
or deliver the shares of Stock or the proceeds of the sale of shares of Stock if
the Grantee fails to comply with the Grantee’s obligations in connection with
the Tax-Related Items.

- 3 -

 

--------------------------------------------------------------------------------

 

7.

Section 409A of the Code. This Agreement shall be interpreted in such a manner
that all provisions relating to the settlement of this Award are exempt from the
requirements of Section 409A of the Code as “short-term deferrals” as described
in Section 409A of the Code.

8.

No Obligation to Continue Service Relationship. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee in employment or other service relationship and neither the
Plan nor this Agreement shall interfere in any way with the right of the Company
or any Subsidiary to terminate the employment or other service relationship of
the Grantee at any time.

9.

Nature of Grant. By accepting the grant of this Award, the Grantee acknowledges,
understands and agrees that:

 

a.

the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be terminated, suspended or amended by the Company at any
time, to the extent permitted by the Plan;

 

b.

the grant of this Award is voluntary and does not create any contractual or
other right to receive future Performance Stock Units or benefits in lieu of
Performance Stock Units, even if Performance Stock Units have been granted in
the past;

 

c.

all decisions with respect to future Performance Stock Units or other grants, if
any, will be at the sole discretion of the Company;

 

d.

the grant of this Award and the Grantee’s participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
service contract with the Company, the Employer or any other Subsidiary, and
shall not interfere with the ability of the Company, the Employer or any other
Subsidiary to terminate the employment relationship (if any);

 

e.

the Grantee is voluntarily participating in the Plan;

 

f.

this Award and any shares of Stock acquired under the Plan, and the income from
and value of same, are not intended to replace any pension rights or
compensation;

 

g.

this Award and any shares of Stock acquired under the Plan, and the income from
and value of same, are extraordinary items that do not constitute compensation
of any kind for services of any kind rendered to the Company or the Employer,
and which are outside the scope of the Grantee’s employment and the Grantee’s
employment contract, if any;

 

h.

this Award and any shares of Stock acquired under the Plan, and the income from
and value of same, are not part of normal or expected compensation or salary for
any purpose, including, without limitation, calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
holiday pay, bonuses, long-service awards, leave-related payments, holiday
top-up, pension or retirement or welfare benefits or similar mandatory payments;

- 4 -

 

--------------------------------------------------------------------------------

 

 

i.

the future value of the underlying shares of Stock is unknown, indeterminable
and cannot be predicted with certainty and the value of such shares of Stock
issued under the Plan may increase or decrease in the future;

 

j.

no claim or entitlement to compensation or damages shall arise from forfeiture
of this Award resulting from termination of the Grantee’s status as an Eligible
Participant (regardless of the reason for the termination and whether or not the
termination is later found to be invalid or in breach of employment laws in the
jurisdiction where the Grantee is employed or the terms of the Grantee’s
employment agreement, if any);

 

k.

on the date of termination of the Grantee’s status as an Eligible Participant
(regardless of the reason for the termination and whether or not the termination
is later found to be invalid or in breach of employment laws in the jurisdiction
where the Grantee is employed or the terms of the Grantee’s employment
agreement, if any), the Grantee’s right to continue vesting in this Award, if
any, will terminate (for purposes of the foregoing, the Committee shall have
exclusive discretion to determine the effective date the Grantee is no longer an
Eligible Participant); and

 

l.

neither the Company, the Employer, nor any other Subsidiary shall be liable for
any foreign exchange rate fluctuation between the Grantee’s local currency and
the United States Dollar that may affect the value of the shares of Stock or any
amounts due pursuant to the issuance of shares of Stock, or the subsequent sale
of any shares of Stock acquired under the Plan.

10.

No Advice Regarding Grant.  The Grantee acknowledges that neither the Company
nor the Employer are providing any tax, legal or financial advice, nor is the
Company or the Employer making any recommendations regarding the Grantee’s
acceptance of this Award, participation in the Plan or sale of shares of Stock.
The Grantee should consult the Grantee’s own personal tax, legal and financial
advisors regarding the Grantee’s participation in the Plan before taking any
action related to the Plan.

11.

Integration. This Agreement constitutes the entire agreement between the parties
with respect to this Award and supersedes all prior agreements and discussions
between the parties concerning such subject matter.

12.

Data Privacy.

 

a.

Data Collection and Usage. The Company collects, processes and transfers
personal data about the Grantee, in electronic or other form, including but not
limited to, the Grantee’s name, home address, email address and telephone
number, date of birth, social insurance number, passport number or other
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in the Company, details of all Performance Stock
Units or any other entitlement to shares of Common Stock or equivalent benefits
awarded, canceled, exercised, vested, unvested or outstanding in the Grantee’s
favor, which the Company and its Subsidiaries receive from the Grantee or the
Employer (“Data”) for the purposes of implementing, administering and managing
the Plan. The legal basis, where required, for the

- 5 -

 

--------------------------------------------------------------------------------

 

 

processing of Data is the Grantee’s consent, compliance with relevant laws or
regulations to which the Company is subject to or the pursuit by the Company of
its respective legitimate interests not outweighed by your interests, rights or
freedoms as needed to provide the requested services to you in accordance with
the Plan.

 

b.

Stock Plan Administration Service Providers. The Company may transfer Data to a
designated third-party external broker or such other independent stock plan
service providers, as may be selected by the Company in the future, which shall
assist the Company with the implementation, administration and management of the
Plan. Such service provider(s) may open an account for the Grantee to receive
and trade shares of Common Stock. The Grantee may be asked to acknowledge, or
agree to, separate terms and data processing practices with the service
provider(s) with such agreement being a condition of participation in the
Plan.  

 

c.

International Data Transfers. Data will be transferred from the Grantee’s
country to the United States or elsewhere, where the Company, its Subsidiaries
and its service providers are based. The Grantee’s country or jurisdiction may
have different data privacy laws and protections than the recipient’s country
(e.g. the United States or otherwise) and thus the level of data protection
provided may not be equivalent to the one offered in the Grantee’s country of
residence. The Company’s legal basis, where required, for the transfer of Data
is the pursuit by the Company of its respective legitimate interests not
outweighed by the Grantee’s interests, rights or freedoms as needed to provide
the requested services to the Grantee in accordance with the Plan. Where Data
are to be transferred to a Third Country, as defined by applicable data
protection laws, the Company and its Subsidiaries shall ensure that the level of
data protection is equivalent to the one afforded in the Grantee’s country of
residence, especially if such country is part of the European Economic Area;
such an adequate level shall be in particular guaranteed by the Company and its
Subsidiaries, by implementing adequate safeguards between the Company and its
Subsidiaries and such third parties recipients; in particular by executing
appropriate Standard Contractual Clauses (SCCs) as adopted by the European
Commission or as adopted by a competent Supervisory Authority and approved by
the European Commission for that purpose and by implementing appropriate
technical and organizational security measures to ensure the security of the
processing.

An updated list with the details of all recipients of the Grantee’s Data can be
made available upon a relevant request to eudataprivacy@alnylam.com.  

 

d.

Data Retention.  The Company will hold and use the Data only as long as is
necessary to implement, administer and manage the Grantee’s participation in the
Plan, or as required to comply with legal or regulatory obligations, including
under tax and security laws. In the latter case, the Grantee understands and
acknowledges that the Company’s legal basis for the processing of the  Data
would be compliance with the relevant laws or regulations or the pursuit by the
Company of respective legitimate interests not outweighed by the Grantee’s
interests, rights or freedoms. When the Company no longer needs the Data for any
of the above purposes, the Grantee

- 6 -

 

--------------------------------------------------------------------------------

 

 

understands the Company will remove it from its systems or anonymize it to be
used for statistical purposes as the case may be.

 

e.

Data Subject Rights.  The Grantee understands that the Grantee may have a number
of rights under data privacy laws in the Grantee’s jurisdiction. Depending on
where the Grantee is based, such rights may include the right to (i) request
access or copies of Data the Company processes, (ii) rectify or supplement Data
that is incorrect, incomplete or out-of-date in light of the purposes underlying
the processing, (iii) delete Data, (iv) restrict or object to the processing of
Data, (v) portability of Data, (vi) lodge complaints with competent authorities
in the Grantee’s jurisdiction, and/or (vii) receive a list with the names and
addresses of any potential recipients of the Grantee’s Data. To receive
clarification regarding these rights or to exercise these rights, the Grantee
can contact eudataprivacy@alnylam.com. Further information on the contact
details of the competent data protection authorities in Europe is available
here: https://edpb.europa.eu/about-edpb/board/members_en

 

f.

Voluntariness and Consequences of Consent Denial or Withdrawal. Participation in
the Plan is voluntary and the Grantee is providing the consents herein on a free
and purely voluntary basis. If the Grantee does not consent, or if the Grantee
later seeks to revoke the Grantee’s consent, the Grantee’s salary from or
employment and career with the Company or the Employer will not be affected; the
only adverse consequence of refusing or withdrawing the Grantee’s consent is
that the Grantee’s ability to participate to the Plan may be affected, as the
Company would not (or no longer) be able to grant this Award or other equity
awards to the Grantee or administer or maintain such awards. Please note that
withdrawal of consent does not affect any processing of Data carried out prior
to and up to the date of such withdrawal.

By accepting this Award and indicating consent via the Company’s acceptance
procedure, the Grantee is declaring that the Grantee agrees with the data
processing practices described herein and consents to the collection, processing
and use of Data by the Company and the transfer of such Data to the recipients
mentioned above, including recipients located in countries which do not ensure
an adequate level of protection from a European (or other) data protection law
perspective, for the purposes described above.

Finally, the Grantee understands that the Company as the Data Controller of the
Data may rely on a different legal basis for the processing or transfer of Data
in the future and/or request that the Grantee provide supplementary consents or
provide the Grantee with additional privacy related information as the case may
be.  If applicable and upon request of the Company, the Grantee agrees to
provide an executed acknowledgement or any data privacy consent form to the
Employer or the Company (or any other acknowledgements, agreements or consents
as may be required by the Employer or the Company) that the Company and/or the
Employer may deem necessary to obtain under the data privacy laws in the
Grantee’s country, either now or in the future. The Grantee understands that the
Grantee will not be able to participate in the Plan if the Grantee fails to
execute any such acknowledgement, agreement or consent requested by the Company
and/or the Employer.

- 7 -

 

--------------------------------------------------------------------------------

 

13.

Governing Law and Venue. This Agreement and all claims arising out of or based
upon this Agreement or relating to the subject matter hereof shall be governed
by and construed in accordance with the domestic substantive laws of the State
of Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction. Any legal proceeding arising out of this Plan or this
Agreement shall be brought exclusively in the Federal or State courts located in
the State of Delaware. The Grantee agrees to submit to personal jurisdiction and
to venue in those courts. The Grantee further agrees to waive all legal
challenges and defenses to the appropriateness of Delaware as the site of any
such legal proceeding and to the application of the laws of the State of
Delaware and any applicable Federal laws.

14.

Language. If the Grantee received this Agreement, or any other document related
to the Performance Stock Units and/or the Plan, translated into a language other
than English, and the meaning of the translated version is different than the
English version, the English version will control.

15.

Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Grantee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or any electronic system established and maintained by the Company or
a third party designated by the Company.

16.

Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

17.

Waiver. The Grantee acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the Grantee or
any other participant.

18.

Foreign Asset/Account Reporting; Exchange Controls. The Grantee may be subject
to certain foreign asset and/or account reporting requirements and/or exchange
controls which may affect the Grantee’s ability to hold shares of Stock or cash
received from participating in the Plan (including from any dividends or sale
proceeds arising from the sale of shares of Stock). The Grantee may be required
to report foreign brokerage or bank accounts, assets or transactions to the tax
or other authorities in the Grantee’s country of employment (and country of
residence, if different). The Grantee acknowledges that it is the Grantee’s
personal responsibility to be compliant with such regulations, and the Grantee
should consult the Grantee’s personal legal advisor for any details.

19.

Repatriation and Compliance with Local Laws. If the Grantee resides or is
employed outside of the United States, the Grantee expressly agrees, as a
condition to the Grantee’s participation in the Plan, to repatriate all payments
attributable to the shares of Stock and/or cash acquired under the Plan
(including, but not limited to, dividends and any proceeds derived from the sale
of shares of Stock acquired under the Plan) if required by and in accordance
with local foreign exchange rules and regulations in the Grantee’s country of
residence (and country of employment, if different). In addition, the Grantee
also agrees to take any and all actions, and

- 8 -

 

--------------------------------------------------------------------------------

 

consent to any and all actions taken by the Company or the Employer as may be
required to allow the Company or the Employer to comply with local laws, rules
and regulations in the Grantee’s country of residence (and country of
employment, if different).  Finally, the Grantee agrees to take any and all
actions as may be required to comply with the Grantee’s personal legal and tax
obligations under local laws, rules and regulations in the Grantee’s country of
residence (and country of employment, if different).

20.

Private Placement. This Award is not intended to be a public offering of
securities in the Grantee’s country of employment (and country of residence, if
different). The Company has not submitted a registration statement, prospectus
or other filing with the local securities authorities (unless otherwise required
under local law), and the right to receive shares of Stock is not subject to the
supervision of any local securities authorities outside of the United States. No
employee of the Company or the Employer is permitted to advise the Grantee as to
whether the Grantee should participate in the Plan and acquire shares of Stock
under the Plan, or provide the Grantee with any legal, tax or financial advice
with respect to the Grantee’s participation in the Plan. The acquisition of
shares of Stock involves certain risks, and the Grantee should carefully
consider all risk factors and tax considerations relevant to the acquisition of
shares of Stock under the Plan and the disposition of them. Further, the Grantee
should carefully review all materials related to the Plan, and should consult
with the Grantee’s personal legal, tax and financial advisors for professional
advice in relation to the Grantee’s personal circumstances.

21.

Insider Trading Restrictions / Market Abuse Laws.  By accepting the grant of
Performance Stock Units, the Grantee acknowledges that he or she is bound by all
the terms and conditions of the Company’s insider trading policy as may be in
effect from time to time.  The Grantee further acknowledges that, depending on
the Grantee’s or his or her broker’s country of residence or where the shares of
Stock are listed, he or she may be subject to insider trading restrictions
and/or market abuse laws which may affect the Grantee’s ability to accept,
acquire, sell or otherwise dispose of shares of Stock, rights to shares of Stock
(e.g., Performance Stock Units) or rights linked to the value of shares of Stock
under the Plan during such times as the Grantee is considered to have “inside
information” regarding the Company (as defined by the laws in the applicable
jurisdictions).  Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders the Grantee placed before the Grantee
possessed inside information. Furthermore, the Grantee could be prohibited from
(i) disclosing the inside information to any third party, which may include
fellow employees and (ii) “tipping” third parties or causing them otherwise to
buy or sell securities.  Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under the
Company’s insider trading policy as may be in effect from time to time. The
Grantee acknowledges that it is the Grantee’s responsibility to comply with any
applicable restrictions, and the Grantee should speak to his or her personal
advisor on this matter.

22.

Addendum. Notwithstanding any provisions of this Agreement to the contrary, the
Grantee’s participation in the Plan is subject to any special terms and
conditions for the Grantee’s country of residence (and country of employment, if
different) set forth in the Addendum to this Agreement. Further, if the Grantee
transfers residence and/or employment to another country reflected in an
Addendum to this Agreement, at the time of transfer, the special terms and
conditions for such country will apply to the Grantee to the extent the Company
determines, in its sole discretion, that the application of such special terms
and conditions is necessary or

- 9 -

 

--------------------------------------------------------------------------------

 

advisable in order to comply with local law, rules and regulations or to
facilitate the operation and administration of the Plan (or the Company may
establish alternative terms and conditions as may be necessary or advisable to
accommodate the Grantee’s transfer). In all circumstances, any applicable
Addendum shall constitute part of this Agreement.

23.

Other Requirements. The Committee reserves the right to impose other
requirements on the Grantee’s participation in the Plan, any shares of Stock
acquired pursuant to the Plan and the Grantee’s participation in the Plan to the
extent the Committee determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with applicable laws,
rules and regulations or to facilitate the operation and administration of this
Award and the Plan. Such requirements may include (but are not limited to)
requiring the Grantee to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.

ALNYLAM PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/

John M. Maraganore 

 

 

Title: Chief Executive Officer

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.

PARTICIPANT:

[_]

 

- 10 -

 

--------------------------------------------------------------------------------

Exhibit 10.2

ADDENDUM

In addition to the terms of the Plan and the Agreement, the Grantee’s
participation in the Plan is subject to the following additional terms and
conditions as set forth in this appendix to the extent the Grantee resides
and/or is employed in one of the countries reflected below (the “Addendum”).
Capitalized terms used in this Addendum without definition shall have the same
meaning as assigned to such terms in the Plan and the Agreement. If the Grantee
transfers residence and/or employment to another country, the special terms and
conditions for such country as reflected in this Addendum (if any) will apply to
the Grantee if the Company determines, in its sole discretion, that the
application of such terms and conditions is necessary or advisable in order to
comply with local laws, rules and regulations, or to facilitate the operation
and administration of the Plan (or the Company may establish alternative terms
and conditions as may be necessary or advisable to accommodate the Grantee’s
transfer).

Austria

There are no country-specific provisions.

Belgium

There are no country-specific provisions.

Bermuda

There are no country-specific provisions.

Brazil

Labor Law Acknowledgment.  By accepting the grant of Performance Stock Units,
the Grantee agrees that he or she is (i) making an investment decision, (ii) the
shares of Stock will be issued to the Grantee only if the vesting conditions are
met, and (iii) the value of the underlying shares of Stock is not fixed and may
increase or decrease in value without compensation to the Grantee.

Compliance with Law. By accepting the grant of Performance Stock Units, the
Grantee agrees to comply with all applicable Brazilian laws and to report and
pay applicable Tax-Related Items associated with the issuance of shares of Stock
or the subsequent sale of the shares of Stock.

Canada

Settlement of Performance Stock Units. Notwithstanding Paragraph 4 of the
Agreement, the Performance Stock Units do not provide any right for the Grantee
to receive a cash payment and the Performance Stock Units will be settled in
shares of Stock only.  

Effect of Termination of Employment. The following provision replaces in its
entirety Paragraph 9(k) of the Agreement:

Ex-US FINAL Updated July 2019

--------------------------------------------------------------------------------

 

(k) except as expressly required by applicable legislation, in the event of
Grantee’s termination of employment (regardless of the reason for such
termination and regardless of whether later found to be invalid or in breach of
employment laws in the jurisdiction where the Grantee is employed or the terms
of the Grantee’s employment agreement, if any), the Grantee’s right to vest in
and receive shares of Stock under the Plan, if any, will terminate effective as
of the earlier of (i) the date the Grantee’s employment is terminated, (ii) the
date the Grantee receives notice of termination of employment from his or her
employer, the Company or one of its subsidiaries, or (iii) the Grantee’s last
day of active employment (in all cases regardless of any notice period or period
of pay in lieu of such notice mandated under the employment laws in Canada or
the terms of the Grantee’s employment agreement, if any); the Committee shall
have the exclusive discretion to determine the date the Grantee received notice
of termination of employment or when the Grantee is no longer actively employed
for purposes of the Grantee’s participation in the Plan (including whether the
Grantee is actively employed while on a leave of absence);

The following provisions apply to Grantees in Quebec:

Consent to Receive Information in English.  The parties acknowledge that it is
their express wish that the Agreement, as well as all documents, notices and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.

Data Privacy. The following provision supplements Paragraph 12 of the Agreement:

The Grantee hereby authorizes the Company and the Company’s representative to
discuss with and obtain all relevant information from all personnel,
professional or non-professional, involved with the administration of the Plan.
The Grantee further authorizes the Company and the Grantee’s employer to
disclose and discuss the Grantee’s participation in the Plan with their
advisors. The Grantee also authorizes the Company and the Grantee’s employer to
record such information and keep it in Grantee’s employee file.

France

Nature of the Award. The Performance Stock Units are not granted under the
French specific regime provided by Articles L.225-197-1 and seq. of the French
Commercial Code.

Consent to Receive Information in English.  The parties acknowledge that it is
their express wish that this Agreement, as well as all documents, notices and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.

 

- 12 -

 

--------------------------------------------------------------------------------

 

Germany

There are no country-specific provisions.

Italy

Settlement of Performance Stock Units. Notwithstanding Paragraph 4 of the
Agreement, the Performance Stock Units do not provide any right for the Grantee
to receive a cash payment and the Performance Stock Units will be settled in
shares of Stock only.  

Plan Document Acknowledgment.  By accepting the grant of Performance Stock
Units, the Grantee acknowledges that he or she has received a copy of the Plan
and the Agreement and has reviewed the Plan and the Agreement, including this
Addendum, in their entirety and fully understand and accept all provisions of
the Plan and the Agreement, including this Addendum. The Grantee further
acknowledges that he or she has read and specifically and expressly approves the
paragraphs of the Agreement addressing (i) Responsibility for Taxes (Paragraph
6), (ii) Nature of Grant (Paragraph 9), (iii) Data Privacy (Paragraph 12), (iv)
Governing Law and Venue (Paragraph 13), and (iv) Language (Paragraph 14).  

Japan

There are no country-specific provisions.

Netherlands

Securities Law Notification.

[ght00befacla000001.jpg]

Portugal

Consent to Receive Information in English. The Grantee hereby expressly declares
that he or she has full knowledge of the English language and has read,
understood and fully accepted and agreed with the terms and conditions
established in the Agreement and the Plan.

O Contratado, pelo presente instrumento, declara expressamente que tem pleno
conhecimento da língua inglesa e que leu, compreendeu e livremente aceitou e
concordou com os termos e condições estabelecidas no Plano e no Acordo de
Atribuição (Agreement em inglês).  

Spain

Nature of Grant.  The following provision supplements Paragraph 9 of the
Agreement:

By accepting the grant of Performance Stock Units, the Grantee consents to
participation in the Plan and acknowledges that he or she has received a copy of
the Plan.

- 13 -

 

--------------------------------------------------------------------------------

 

The Grantee understands that the Company has unilaterally, gratuitously, and
discretionarily decided to offer the Plan to individuals who may be employees of
the Company or of its subsidiaries throughout the world. The decision is a
temporary decision that is entered into upon the express assumption and
condition that any grant of Performance Stock Units will not economically or
otherwise bind the Company or any of its subsidiaries presently or in the
future, other than as expressly set forth in the Agreement, including this
Addendum. Consequently, the Grantee understands that the Plan is offered on the
assumption and condition that the Plan and any shares of Stock issued upon
vesting is not part of any employment or service contract (either with the
Company or any of its subsidiaries) and shall not be considered a mandatory
benefit, salary for any purpose (including severance compensation), or any other
right whatsoever.  

Further, the Grantee understands and agrees that the Company does not guarantee
that any benefit whatsoever shall arise from the Performance Stock Units, which
is gratuitous and discretionary, since the future value of the shares of Stock
is unknown and unpredictable. Finally, the Grantee understands that the Company
would not be making this grant of Performance Stock Units but for the
assumptions and conditions referred to above; thus, the Grantee expressly
acknowledges and freely accepts that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then the
grant of Performance Stock Units shall be null and void and the Plan shall not
have any effect whatsoever.  

The Grantee understands and agrees that, as a condition of his or her
participation in the Plan, the termination of the Grantee’s employment for any
reason will automatically result in the cancellation of any Performance Stock
Units granted to the Grantee under the Plan. In particular, the Grantee
understands and agrees that, unless otherwise expressly provided for by the
Company, the Grantee will not be permitted to continue to vest in the
Performance Stock Units if the Grantee terminates employment for any reason of,
including, but not limited to: resignation, retirement, disciplinary dismissal
adjudged to be with cause, disciplinary dismissal adjudged or recognized to be
without cause, individual or collective layoff on objective grounds, whether
adjudged to be with cause or adjudged or recognized to be without cause,
material modification of the terms of employment under Article 41 of the
Workers’ Statute, relocation under Article 40 of the Workers’ Statute, Article
50 of the Workers’ Statute, unilateral withdrawal by the Grantee’s employer, and
under Article 10.3 of Royal Decree 1382/1985. The Company, in its sole
discretion, shall determine the date when the Grantee’s status as an employee
has terminated for purposes of the right of Performance Stock Units granted
under the Plan to vest.

Sweden

There are no country-specific provisions.

Switzerland

There are no country-specific provisions.

Taiwan

There are no country-specific provisions.




- 14 -

 

--------------------------------------------------------------------------------

 

United Kingdom

Responsibility for Taxes.  The following provision supplements Paragraph 6 of
the Agreement:

Without limitation to Paragraph 6 of the Agreement, the Grantee hereby agrees
that he or she is liable for all Tax-Related Items and hereby covenants to pay
all such Tax-Related Items, as and when requested by the Company or (if
different) the Grantee’s employer or by Her Majesty’s Revenue & Customs (“HRMC”)
(or any other tax authority or any other relevant authority). The Grantee also
hereby agrees to indemnify and keep indemnified the Company and (if different)
the Grantee’s employer against any Tax-Related Items that they are required to
pay or withhold or have paid or will pay on the Grantee’s behalf to HMRC (or any
other tax authority or any other relevant authority).

Notwithstanding the foregoing, if the Grantee is a director or executive officer
(as within the meaning of Section 13(k) of the U.S. Securities Exchange Act of
1934, as amended), the terms of the immediately foregoing provision will not
apply. In the event that the Grantee is a director or executive officer and
income tax due is not collected from or paid by the Grantee within 90 days after
the U.K. tax year in which an event giving rise to the indemnification described
above occurs, the amount of any uncollected tax may constitute a benefit to the
Grantee on which additional income tax and national insurance contributions may
be payable. The Grantee acknowledges that he or she ultimately will be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for reimbursing
the Company or the Grantee’s employer (as applicable) for the value of any
employee national insurance contributions due on this additional benefit, which
the Company and/or the Grantee’s employer may recover from the Grantee at any
time thereafter by any of the means referred to in Paragraph 6 of the Agreement.

 

- 15 -

 